UNITED STATES, Appellee

                                    v.

               Jeremy T. WILCOX, Private First Class
                        U.S. Army, Appellant

                              No. 05-0159
                       Crim. App. No. 20000876

       United States Court of Appeals for the Armed Forces

                        Argued April 10, 2008

                        Decided July 15, 2008

RYAN, J., delivered the opinion of the Court, in which EFFRON,
C.J., and ERDMANN and STUCKY, JJ., joined. BAKER, J., filed a
dissenting opinion.


                                 Counsel


For Appellant: Captain Christopher W. Dempsey (argued); Colonel
Christopher J. O’Brien, Lieutenant Colonel Steven C. Henricks,
and Major Sean F. Mangan (on brief); Major Scott T. Ayers and
Major Tyesha E. Lowery.

For Appellee: Captain Michael G. Pond (argued); Colonel John W.
Miller II and Captain Michael C. Friess (on brief).


Military Judges:    Stephen R. Henley (arraignment) and Robert L.
Swann (trial)


       THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Wilcox, No. 05-0159/AR


       RYAN, Judge, delivered the opinion of the Court.

       The issue before us is whether the evidence adduced at

trial demonstrated that Appellant’s statements on government,

race, and religion were made under circumstances legally

sufficient to criminalize his conduct under Article 134, Uniform

Code of Military Justice (UCMJ), 10 U.S.C. § 934 (2000).1    Under

the specific circumstances of this case, we hold that the

evidence presented by the Government was insufficient as a

matter of law to meet the element of either service discrediting

behavior or conduct prejudicial to good order and discipline

under Article 134, UCMJ.2




1
    The granted issue was:

       WHETHER THE EVIDENCE WAS LEGALLY SUFFICIENT TO SUPPORT
       A DETERMINATION THAT APPELLANT’S STATEMENTS TO AN
       UNDERCOVER [CID] AGENT ON THE INTERNET WERE EITHER
       DETRIMENTAL TO GOOD ORDER AND DISCIPLINE OR OF A
       NATURE TO BRING DISCREDIT UPON THE ARMED FORCES WHEN
       THE MILITARY NEXUS REFLECTED IN THE RECORD CONSISTED
       OF APPELLANT’S REFERENCE TO BEING A “US ARMY
       PARATROOPER,” AND HIS STATEMENTS RAISE A SIGNIFICANT
       ISSUE UNDER THE FIRST AMENDMENT.

65 M.J. 335 (C.A.A.F. 2007).
2
  We heard oral argument in this case at Malmstrom Air Force
Base, Montana, as part of the Court’s “Project Outreach.” See
United States v. Mahoney, 58 M.J. 346, 347 n.1 (C.A.A.F. 2003).
This practice was developed as part of a public awareness
program to demonstrate the operation of a federal court of
appeals and the military justice system.


                                  2
United States v. Wilcox, No. 05-0159/AR


                          I.   Background

     Appellant’s case has wound through the military justice

system for almost eight years.   During that time several of the

original offenses, which both shared a factual basis with the

offense in question today and were central to the Government’s

theory of the case, were either mooted by the military judge’s

findings of not guilty or have been modified or dismissed by the

United States Army Court of Criminal Appeals (CCA).   This

procedural history is important, as it frames the narrow issue

presently before this Court.

                     A.   Procedural History

     Appellant was charged with disobeying an officer, violation

of an Army regulation by attending a Ku Klux Klan rally,

violation of an Army regulation by wrongfully recruiting other

members of the Army in extremist activity, violation of an Army

regulation by distributing extremist literature, making a false

official statement, larceny of property of some value less than

$100, and finally:

     wrongfully advocat[ing] anti-government and disloyal
     sentiments, and encourag[ing] participation in
     extremist organizations while identifying himself as a
     “US Army Paratrooper” on an America OnLine [AOL]
     Profile and advocat[ing] racial intolerance by
     counseling and advising individuals on racist views
     and that under the circumstances, the [Appellant’s]
     conduct was to the prejudice of good order and
     discipline in the armed forces or was of a nature to
     bring discredit to the armed forces



                                 3
United States v. Wilcox, No. 05-0159/AR


in violation of Articles 90, 92, 107, 121, and 134, UCMJ, 10

U.S.C. §§ 890, 892, 907, 921, 934 (2000).

        Appellant pleaded guilty to disobeying an officer in

violation of Article 90, UCMJ, and to stealing a watchband worth

$2.99 in violation of Article 121, UCMJ.    He pleaded not guilty

to the remaining charges.

        Appellant was tried by military judge alone and was found

not guilty of the Article 92, UCMJ, charges associated with

recruiting servicemembers into extremist activity and

distributing extremist literature, and guilty of violating

Article 92, UCMJ, by attending a Ku Klux Klan rally, violating

Article 107, UCMJ, by making a false official statement in which

he denied having extremist views, and violating Article 134,

UCMJ.    Appellant was sentenced to a bad-conduct discharge,

confinement for eight months, forfeiture of all pay and

allowances, and reduction to the lowest enlisted grade.    The

convening authority approved the adjudged sentence.

        On appeal, the CCA held that the evidence was legally

insufficient to affirm the conviction for a violation of Article

92, UCMJ, based on attending a Ku Klux Klan rally in violation

of an Army regulation, but affirmed the remaining charges.

United States v. Wilcox (Wilcox I), No. ARMY 20000876, slip op.

at 2 (A. Ct. Crim. App. Nov. 4, 2004) (unpublished).    After

this, the only offense remaining that imposed criminal


                                   4
United States v. Wilcox, No. 05-0159/AR


culpability on Appellant for expressing his views was the

Article 134, UCMJ, specification.

     This Court initially granted review of Appellant’s case to

determine whether the Article 134, UCMJ, offense was

unconstitutionally overbroad as charged.    United States v. Wilcox

(Wilcox II), 61 M.J. 462 (C.A.A.F. 2005).    After hearing oral

argument this Court held that:

     Upon further consideration of the granted issue, we
     note that many of the facts at issue in the
     constitutional challenge to the Article 134 offense
     were at issue with respect to the offenses charged
     under Article 92. In light of the fact that the
     closely related Article 92 offenses were resolved
     favorably to Appellant, it is not apparent which facts
     were relied upon by the court below for purposes of
     addressing Appellant’s constitutional challenge to his
     Article 134 conviction. Under these circumstances, we
     conclude that it is appropriate to remand this case
     for further consideration of the following by the
     court below:

     (1) The constitutionality of the Article 134
     findings. See, e.g., Parker v. Levy, 417 U.S. 733, 94
     S. Ct. 2547, 41 L. Ed. 2d 439 (1974); United States v.
     Brown, 45 M.J. 389 (C.A.A.F. 1996); United States v.
     Priest, 21 C.M.A. 564, 45 C.M.R. 338 (1972).

     (2) The legal and factual sufficiency of the evidence
     of the Article 134 findings. See Article 66(c), 10
     U.S.C. § 866(c) (2000).

United States v. Wilcox (Wilcox III), 62 M.J. 456, 457

(C.A.A.F. 2006).

     On remand, the CCA held that the evidence was “legally and

factually sufficient to support appellant’s conviction based on

the [Article 134 specification], except that part of the


                                 5
United States v. Wilcox, No. 05-0159/AR


specification alleging appellant encouraged participation in

extremist organizations.”   United States v. Wilcox (Wilcox IV),

No. ARMY 20000876, slip op. at 3 (A. Ct. Crim. App. Dec. 22,

2006).   Based on this holding, the specification remaining

alleged that Appellant “did, at or near Fort Bragg, North

Carolina, between on or about 28 April 2000 and 30 May 2000”:

(1) “wrongfully advocate anti-government and disloyal sentiments

while identifying himself as a ‘U.S. Army Paratrooper’ in an

America Online profile, and advocate racial intolerance by

counseling and advising individuals on racist views”; (2) “which

conduct was, under the circumstances, prejudicial to good order

and discipline and service discrediting.”       Id. slip op. at 11.

     The CCA held that the facts, taken in the light most

favorable to the Government, showed that Appellant did make

statements on the Internet that were anti-government and

disloyal as well as statements that promoted extreme racial

intolerance.   Id. slip op. at 7.       The CCA also held that those

statements had a tendency to discredit the service or to be

prejudicial to good order and discipline because “[y]oung,

immature soldiers surfing the internet and discovering a U.S.

Army paratrooper’s profile advocating anti-government sentiments

and extreme racist views could believe such disloyalty and

racial intolerance is entirely acceptable conduct in our Army”

and because “members of the general public have access to


                                    6
United States v. Wilcox, No. 05-0159/AR


[A]ppellant’s publicly-posted comments, and upon reading them,

may tend to find the Army -– as represented by [A]ppellant –- a

disreputable institution, or one disserving [sic] less than full

public esteem and respect.”   Id. slip op. at 8-9.

     While Appellant was initially charged, inter alia, with

multiple violations of Article 92, UCMJ, associated with

recruiting servicemembers into extremist activity, distributing

extremist literature, attending a Ku Klux Klan rally, and a

violation of Article 134, UCMJ, for the Internet communications

discussed above, at the end of consideration by the military

judge at trial and the CCA, the only remaining charge related to

extremist views was a remnant of the original Article 134, UCMJ,

offense.   Thus, the sole issue presently before the Court is

whether the evidence is legally sufficient to support the second

element of the attenuated version of the charged Article 134,

UCMJ, offense remaining.   We hold that it is not.

                    B.   Factual Background

     Appellant first came to the attention of Army Criminal

Investigative Division (CID) when a civilian police officer

noticed an online profile containing racist views in which

the author identified himself as a “US Army Paratrooper.”

The civilian officer notified CID at Fort Bragg.     Army CID

viewed two profiles assigned to Appellant’s AOL e-mail

address.   The first, a general AOL profile, listed


                                  7
United States v. Wilcox, No. 05-0159/AR


Appellant’s occupation as “Army/Paratrooper” and listed as

a “personal quote” that “‘[w]e must secure the existence of

our people and a future for white children.’   THE 14 WORDS

– written by imprisoned matyr [sic] David Lane . . . .”

     The second, a love.aol.com profile, stated, inter alia,

that Appellant’s occupation was an Army paratrooper, that he was

single, seeking a “[f]emale for a casual or serious

relationship” and was:

     a Pro-White activist doing what I can to promote the
     ideals of a healthier environement [sic]. I do not
     base my deeds on Hate [sic], but that of love for my
     folk’s women & children. Political Affiliation is
     none -- This government is not worth supporting in any
     of its components. Natures [sic] and God’s laws are
     eternal -– Love your own kind & fight for your own
     kind. There’s no “HATE” in that!

     A CID agent, Investigator Sturm, created an AOL instant

messenger account and began conversing with Appellant via that

service and eventually via e-mail.   Sturm posed as a young

female interested in the white supremacist movement.   During

their online conversations Appellant made racist statements and

encouraged her to read various racist and anarchist websites and

books.   Sturm recorded her online conversations and e-mails with

Appellant.   She compiled a synopsis of those conversations which

was admitted at trial along with the original transcripts of the

conversations and e-mails.




                                 8
United States v. Wilcox, No. 05-0159/AR


     At trial, Sturm testified in detail about her Internet

communications with Appellant.   She testified about Appellant’s

views, and also testified that Appellant had posted on various

websites catering to those with racist and anarchist views,

identified himself as a member of the armed forces, and espoused

similar views in message forums -- those posts were not admitted

as evidence, based on the military judge sustaining the

defense’s hearsay objection.   Eventually, Appellant invited

Sturm to a white supremacist rally and rock concert, which she

did not attend.   Sturm did not testify that Appellant encouraged

her to join a white supremacist group, overthrow the government,

or take any specific action towards or against any person.

     The Government’s evidence concerning the Article 134, UCMJ,

charge as it remains today consists of the testimony of Sturm,

the evidence she gathered in the course of her online

conversations, including Appellant’s online profiles, and expert

testimony that confirmed Appellant’s statements in his online

profiles, in particular the reference to the “14 Words,” were

consistent with the white supremacist movement.   No evidence was

introduced as to either the actual or potential adverse impact

of Appellant’s online profile or statements on good order and

discipline or to the actual or potential discredit to the armed

forces.   In contrast, the defense introduced evidence from

soldiers in Appellant’s unit that he had good working


                                 9
United States v. Wilcox, No. 05-0159/AR

relationships with minorities in the unit and that there was no

evidence that his racist views adversely affected his military

performance or his unit.

     At trial, the Government argued that Appellant was a

racist, distributed racist material to his fellow soldiers, and

attempted to recruit individuals into extremist activities.

Specifically, Government counsel stated that the Article 134,

UCMJ, offense was proven because “the accused, while holding

himself out as a member of the United States Army . . .

recruited others into activities involving racial intolerance”

and because he violated Army Regulation 600-20, which prohibits

participation in extremist organizations.   In arguing before the

military judge regarding the evidence to support the Article

134, UCMJ, offense, trial counsel focused solely on

manifestations of the message expressed in the speech captured

in the now-defunct Article 92, UCMJ, charges.

     Appellant has long since been acquitted of distributing

racist materials, attending racist rallies, and recruiting

servicemembers into extremist activities.   While Sturm’s

testimony and Appellant’s online profiles show that Appellant

held beliefs that are both disturbing and inconsistent with

Department of Defense policies regarding racial equality and

other matters, that alone is insufficient under the facts of

this case to impose criminal sanctions under Article 134, UCMJ.


                               10
United States v. Wilcox, No. 05-0159/AR

                         II.   Analysis

      We review questions of legal sufficiency de novo as a

matter of law.    United States v. Young, 64 M.J. 404, 407

(C.A.A.F. 2007).   The test for legal sufficiency is “whether,

considering the evidence in the light most favorable to the

prosecution, a reasonable factfinder could have found all the

essential elements beyond a reasonable doubt.”     United States v.

Dobson, 63 M.J. 1, 21 (C.A.A.F. 2006) (citing Jackson v.

Virginia, 443 U.S. 307, 319 (1979)).      As reflected in our remand

to the Court of Criminal Appeals, see supra at 5, this case

involves legal sufficiency in the context of First Amendment

considerations.

      The First Amendment provides that “Congress shall make no

law . . . abridging the freedom of speech.”     U.S. Const. amend.

I.   This protection permits the expression of ideas, even the

expression of ideas the vast majority of society finds offensive

or distasteful.    See Virginia v. Black, 538 U.S. 343, 358 (2003)

(citing Abrams v. United States, 250 U.S. 616, 630 (1919)

(Holmes, J., dissenting)); R.A.V. v. St. Paul, 505 U.S. 377,

395-96 (1992); Texas v. Johnson, 491 U.S. 397, 414 (1989)).      The

sweep of this protection is less comprehensive in the military

context, given the different character of the military community

and mission.   Parker v. Levy, 417 U.S. 733, 758 (1974); United

States v. Priest, 45 C.M.R. 338, 344-46, 21 C.M.A. 564, 570-72


                                  11
United States v. Wilcox, No. 05-0159/AR

(1972); United States v. Gray, 20 C.M.A. 63, 66, 42 C.M.R. 255,

258 (1970).    But even under the potentially less protective

First Amendment right afforded to servicemembers, and despite

the offensive nature of Appellant’s views and communications, we

hold that the evidence is legally insufficient to support

Appellant’s conviction for the amended and remaining violation

of Article 134, UCMJ.

               A.   Free Speech and Article 134, UCMJ

     Appellant’s sole remaining conviction rests clearly on the

offensive message of racial intolerance and dissatisfaction with

the government expressed in his online profiles, communications

with Sturm, and communications with others on Internet message

boards, as relayed by Sturm.     The substantive messages conveyed

therein, while distasteful, constitute Appellant’s ideas on

issues of social and political concern, which has been

recognized as “the core of what the First Amendment is designed

to protect.”    Black, 538 U.S. at 365 (finding that the act of

burning a cross may be a form of political speech); see also

United States v. Brown, 45 M.J. 389, 398 (C.A.A.F. 1996)

(recognizing that political speech “‘occupies the core of the

protection afforded by the First Amendment’” (quoting McIntyre

v. Ohio Elections Comm’n, 514 U.S. 334, 346 (1995))).

     Parker v. Levy reiterated the point that differences

between the military community and the civilian community result


                                  12
United States v. Wilcox, No. 05-0159/AR

in military law that “regulate[s] aspects of the conduct of

members of the military which in the civilian sphere are left

unregulated.”    417 U.S. at 749.    But the Supreme Court upheld

Article 134, UCMJ, against constitutional attack for vagueness

and overbreadth in light of the narrowing construction developed

in military law through the precedents of this Court and

limitations within the Manual for Courts-Martial (MCM) itself.

Id. at 752-61.    As such, a limited Article 134, UCMJ, does not

make every “irregular or improper act” a court-martial offense

and does not reach conduct that is only indirectly or remotely

prejudicial to good order and discipline.     MCM pt. IV, para.

60.c.(2)(a); see also William Winthrop, Military Law and

Precedents 723-24 (2d ed. 1920 reprint) (commenting on Article

62 of the American Articles of War, the predecessor to Article

134, UCMJ, and stating that to be punishable, acts prejudicial

to good order and discipline “must have been committed under

such circumstances as to have directly offended against the

government and discipline of the military state”).     If it were

otherwise, the forces of narrowing interpretation that saved

Article 134, UCMJ, from constitutional challenge in Parker v.

Levy would fail.

     Our jurisprudence on charged violations of Article 134,

UCMJ, involving speech thus recognizes the importance of the

context of that speech.   See United States v. Daniels, 19 C.M.A.


                                    13
United States v. Wilcox, No. 05-0159/AR

529, 534-35, 42 C.M.R. 131, 136-37 (1970) (holding that although

a request for mast would generally be lawful, under the

circumstances, the appellant’s encouraging other servicemembers

to request mast and refuse to fight in Vietnam was punishable

under Article 134, UCMJ); see also infra at 20-22.

     Consistent with the focus on context necessary to establish

a violation of Article 134, UCMJ, while speech that would be

impervious to criminal sanction in the civilian world may be

proscribed in the military, this Court has long recognized that

when assessing a criminal violation implicating the First

Amendment:

     the proper balance must be struck between the
     essential needs of the armed services and the right to
     speak out as a free American. Necessarily, we must be
     sensitive to protection of “the principle of free
     thought -- not free thought for those who agree with
     us but freedom for the thought that we hate.”

Priest, 21 C.M.A. at 570, 45 C.M.R. at 344 (quoting United

States v. Schwimmer, 279 U.S. 644, 654-55 (1929) (Holmes, J.,

dissenting)).

     Prior to applying this balancing test to a charged

violation of Article 134, UCMJ, involving speech, two threshold

determinations must be made.   First, the speech involved must be

examined to determine whether it is otherwise protected under

the First Amendment.   Second, the Government must have proved

the elements of an Article 134, UCMJ, offense.



                                14
United States v. Wilcox, No. 05-0159/AR

     1.    Unprotected speech

     No one disputes that servicemembers enjoy some measure of

the right to free speech granted by the First Amendment.   See

Parker, 417 U.S. at 758; Brown, 45 M.J. at 395; Gray, 20 C.M.A.

at 66, 42 C.M.R. at 258.   However, the right to free speech is

not absolute, and some speech –- e.g., dangerous speech,

obscenity, or fighting words -- is not protected by the First

Amendment, regardless of the military or civilian status of the

speaker.   Brown, 45 M.J. at 395 (citing Cohen v. California, 403

U.S. 15 (1971); Roth v. United States, 354 U.S. 476 (1957);

Chaplinsky v. New Hampshire, 315 U.S. 568 (1942)).

     The test for dangerous speech in the civilian community is

whether “the words are used in such circumstances and are of

such a nature as to create a clear and present danger that they

will bring about the substantive evils that Congress has a right

to prevent.   It is a question of proximity and degree.”   Schenck

v. United States, 249 U.S. 47, 52 (1919).   Under the standard

applicable to the civilian world, “clear and present danger”

extends to speech “directed to inciting or producing imminent

lawless action . . . likely to incite or produce such action.”

Brandenburg v. Ohio, 395 U.S. 444, 447 (1969).   A lower standard

pertains in the military context, where dangerous speech is that

speech that “interferes with or prevents the orderly

accomplishment of the mission or presents a clear danger to


                                15
United States v. Wilcox, No. 05-0159/AR

loyalty, discipline, mission, or morale of the troops.”      Brown,

45 M.J. at 395.3

        2.   Sufficiency of proof for a charged violation of
             Article 134, UCMJ, in the First Amendment context

        For any offense charged under Article 134, UCMJ, clauses 1

or 2, the government must prove:       (1) that the accused did a

certain act, and (2) that the act was, under the circumstances,

to the prejudice of good order and discipline or was of a nature

to bring discredit upon the armed forces.      MCM pt. IV, para.

60.b.    To satisfy the due process requirements of the Fifth

3
  In addition, the Supreme Court and this Court have made it
clear that additional burdens may be placed on First Amendment
rights in the context of the military, given the different
character of the military community and mission. Parker, 417
U.S. at 758; Priest, 21 C.M.A. at 570-72, 45 C.M.A. at 344-46;
Gray, 20 C.M.A. 63, 42 C.M.R. 255. Thus, no one questions that
deference must be given to military authorities’ determination
that military needs justify particular restrictions on the First
Amendment, and that military commanders may enact regulations
and take administrative actions that place burdens on, or exact
administrative consequences for, speech, expression, and the
exercise of religion that would not pass constitutional muster
in the civilian context. See, e.g., Goldman v. Weinberger, 475
U.S. 503, 510 (1986) (holding that a letter of reprimand issued
for failure to obey a lawful order forbidding the wearing of a
yarmulke while in uniform did not violate the First Amendment
based on deference to military authorities’ determination of
military need for uniformity); Brown v. Glines, 444 U.S. 348,
354-58 (1980) (holding that an Air Force regulation prohibiting
distribution of petitions on base without permission did not
violate the First Amendment). The instant case involves
criminal liability rather than administrative action, however,
and the Government has not argued that any regulation prohibits
the particular speech at issue in the single specification under
Article 134, UCMJ, before us. Rather, Appellant was found not
guilty of violating the very regulation enacted to prohibit
extremist activity.



                                  16
United States v. Wilcox, No. 05-0159/AR

Amendment, the Government must prove beyond a reasonable doubt

every element of the charged offense.   In re Winship, 397 U.S.

358, 364 (1970); Jackson v. Virginia, 443 U.S. at 321.      In the

context of the First Amendment, in order to meet the second

element for conduct charged under a “prejudice of good order and

discipline” theory, we have required that the prosecution show a

“‘reasonably direct and palpable’” connection between an

appellant’s statements and the military mission.   See Priest, 21

C.M.A. at 569, 45 C.M.R. at 343 (citation omitted); see also

Brown, 45 M.J. at 396 (“‘[O]ur national reluctance to inhibit

free expression dictates that the connection between statements

or publications involved and their effect on military discipline

be closely examined’.” (quoting Priest, 21 C.M.A. at 569-70, 45

C.M.R. at 343-44)).   This Court has not directly addressed the

connection needed between an appellant’s statements and the

military mission in the context of speech alleged to be “service

discrediting.”   We note that the Government has cited no case in

which this Court has upheld a conviction in a contested case

based upon a violation of Article 134, UCMJ, for service

discrediting speech solely because the speech would be offensive

to many or most.   We conclude that a direct and palpable

connection between speech and the military mission or military

environment is also required for an Article 134, UCMJ, offense

charged under a service discrediting theory.   If such a


                                17
United States v. Wilcox, No. 05-0159/AR

connection were not required, the entire universe of

servicemember opinions, ideas, and speech would be held to the

subjective standard of what some member of the public, or even

many members of the public, would find offensive.   And to use

this standard to impose criminal sanctions under Article 134,

UCMJ, would surely be both vague and overbroad.   Cf. United

States v. O’Connor, 58 M.J. 450, 455 (C.A.A.F. 2003) (“[T]he

connection between any conduct protected by the First Amendment

and its effect in the military environment [must] be closely

examined.    The absence of . . . record development concerning

the service-discrediting character of [the] conduct precludes us

from engaging in that ‘close examination’ in the present case.”)

(citation omitted).

     3.     Balancing test may be mooted

     If the speech is otherwise protected by the First

Amendment, and if a reasonably direct and palpable connection

between the speech and the military mission or military

environment is established, only then need we determine whether

criminalization of that speech is justified despite First

Amendment concerns.    Ultimately, this Court must weigh the

gravity of the effect of the speech, discounted by the

improbability of its effectiveness on the audience the speaker

sought to reach, to determine whether the conviction is

warranted.    Priest, 21 C.M.A. at 570-71; 45 C.M.R. at 344-45.


                                  18
United States v. Wilcox, No. 05-0159/AR

Where, as here, the record did not establish a reasonably direct

and palpable connection between the speech and the military at

all, let alone the military mission or military environment, the

balancing test is mooted by the legal insufficiency of the

charged offense.

                       B.   Appellant’s Speech

        1.   Appellant’s speech as protected speech

        Appellant’s various communications on the Internet --

which, while repugnant, are not criminal in the civilian world,

see Brandenburg, 395 U.S. at 447 (holding that even advocacy of

racist violent speech is protected speech if it is not likely to

incite or produce such violence) –- did not constitute

unprotected “dangerous speech” under the circumstances of this

case.    No evidence was admitted that showed the communications

either “interfere[d] with or prevent[ed] the orderly

accomplishment of the mission,” or “present[ed] a clear danger

to loyalty, discipline, mission, or morale of the troops.”

Brown, 45 M.J. at 395 (citations omitted).

        Further, while one might colloquially describe the ideas

expressed by Appellant as obscene,4 they are not legally obscene


4
  See Miller v. California, 413 U.S. 15, 18 n.2 (1973) (noting
that the dictionary definition of “obscene” includes those
things which are “‘grossly repugnant to the generally accepted
notions of what is appropriate’” or “‘offensive or revolting as
countering or violating some ideal or principle’”) (citation
omitted).

                                   19
United States v. Wilcox, No. 05-0159/AR

as defined by First Amendment jurisprudence.    See Miller, 413

U.S. at 24-25 (requiring that the material contain a depiction

or description of sexual conduct in a patently offensive way to

be considered obscenity).    Neither can they be classified as

unprotected “fighting words.”    See Chaplinsky, 315 U.S. at 572

(defining “fighting words” as “those which by their very

utterance inflict injury or tend to incite an immediate breach

of the peace”).

       Consequently, we conclude that Appellant’s speech is

protected speech under the First Amendment and must now turn to

an analysis of whether the Government has shown a reasonably

direct and palpable connection between the speech and the

military mission or military environment.

       2.    No evidence of a connection between Appellant’s
             speech and the military mission

       We address the speech at issue in this case in light of the

specification alleging Appellant’s offense as modified by the

CCA.   After modification, the specification alleges that

Appellant:

       wrongfully advocated anti-government and disloyal
       sentiments, while identifying himself as a “US Army
       Paratrooper” on an American OnLine Profile and
       advocat[ed] racial intolerance by counseling and
       advising individuals on racists views and that under
       the circumstances, the [Appellant’s] conduct was to
       the prejudice of good order and discipline in the




                                  20
United States v. Wilcox, No. 05-0159/AR

     armed forces or was of a nature to bring discredit
     upon the armed forces.5

     We must consider the e-mails and instant messages, the

forum posts, and the AOL profile statements to determine whether

any or all of them was shown to have a reasonably direct and

palpable effect on the military mission or military environment.

Looking to our prior cases involving speech and Article 134,

UCMJ, neither the form, forum, nor substance of Appellant’s

speech is clearly analogous to the speech at issue in prior

cases examining exigencies of the military service and mission

that permitted limitations on the protections of the First

Amendment.   See, e.g., Parker, 417 U.S. at 736-37; Priest, 21

C.M.A. at 568, 45 C.M.R. at 342; Gray, 20 C.M.A. at 63, 42

C.M.R. at 255.


5
  We note that the prosecution elected not to charge Appellant
with the specifically detailed offense of “Disloyal Statements”
as articulated in the MCM pt. IV, para. 72. The disloyal
statements offense specifically requires the government to prove
“[t]hat the statement was made with the intent to promote
disloyalty or disaffection toward the United States by any
member of the armed forces or to interfere with or impair the
loyalty to the United States or good order and discipline of any
member of the armed forces . . . .” MCM pt. IV, para. 72.b.(4).
As the President has specifically stated elements of an Article
134, UCMJ, offense relating to disloyal statements, we cannot
consider “disloyal statements” as a general Article 134, UCMJ,
offense without the Government pleading and proving those
elements. Cf. United States v. Harvey, 19 C.M.A. 539, 541, 42
C.M.R. 141, 143 (1970) (noting that “[t]he preemption doctrine
prohibits the armed services from eliminating one or more vital
elements of a particular offense in order to charge the
remaining elements as conduct to the prejudice of good order and
discipline”).

                                21
United States v. Wilcox, No. 05-0159/AR

        The leading cases involving the intersection of Article

134, UCMJ, and the First Amendment have involved facts adduced

at trial that showed that the appellant at least attempted to

direct his speech to servicemembers.    See, e.g., Parker, 417

U.S. at 761 (finding a violation of Article 134, UCMJ, when

servicemember “publicly urge[d] enlisted personnel to refuse to

obey orders”); Brown, 45 M.J. at 398 (holding that organizing a

unit-wide meeting to advocate desertion violated Article 134,

UCMJ); Priest, 21 C.M.A. at 572, 45 C.M.R. at 346 (finding

direct and palpable connection to good order and discipline when

the appellant distributed an extremist newspaper at the Pentagon

and Navy exchange); Daniels, 19 C.M.A. at 533-35, 42 C.M.R. at

135-37 (concluding that there was a direct connection to good

order and discipline when the appellant assembled all African-

American members of his unit and attempted to convince them to

not fight in “the white man’s war”).    Because in those cases the

speech was directed to servicemembers, the effect of the speech

on the military mission was both palpable and obvious.

        We are faced with a very different set of facts in this

case.    There is no evidence that any of Appellant’s statements

were directed at military members or ever reached his unit.       And

it is pure speculation that the racist views propounded on the

Internet by a single person purporting to be a paratrooper

either were viewed or would be viewed by other servicemembers or


                                  22
United States v. Wilcox, No. 05-0159/AR

would be perceived by the public or a servicemember as an

expression of Army or military policy.

     We need not tarry long over the private statements made by

Appellant through e-mails and instant messages to a person whom

he believed to be a like-minded civilian friend.   The Government

cites no authority supporting criminal penalties for unpopular

and distasteful views made in private between two individuals

that fall short of proposing criminal activity.6   See, e.g.,

United States v. Williams, 128 S. Ct. 1830, 1842 (2008) (drawing

distinction between advocating child pornography and proposals

to provide or obtain child pornography).

     Moreover, while statements made on an online message board

catering to those with anarchistic and racist views may

theoretically be more likely to have a direct and palpable

effect on the military mission or environment, no evidence of

this likelihood or effect was produced at trial, and copies of

the postings themselves were excluded based on a hearsay

objection that the military judge sustained.

     Finally, and for many of the same reasons, there is no

evidence that Appellant’s statements in his AOL profiles had a

reasonably direct and palpable effect on the military mission or

6
  Members of the public are not generally able to view e-mails
and instant messenger conversations between individuals, and
there is no evidence in the record to suggest that the e-mails
and conversations between Appellant and Sturm either were or
could be accessed by the public.

                               23
United States v. Wilcox, No. 05-0159/AR

military environment.   First, no evidence was produced that the

profiles were directed at other members of the military, or that

any military member other than the investigators stumbled upon

them or was likely to do so.   Moreover, one of the profiles was

posted in connection with a “love.aol.com” account.   Nothing in

the record supports the conclusion that the purpose or likely

outcome of including the racist statements was anything other

than to attract women whose beliefs were similar to Appellant’s

own.   Nor did the Government provide any evidence that either

servicemembers or members of the general public would even

understand the source or larger import of the quoted “14 Words”

or other language.   The experts who testified spoke only to the

meaning of the phrases themselves, not to how such statements

might be received.

       The lower court supported the legal sufficiency of the

Article 134, UCMJ, offense by postulating that Appellant’s

speech was:   (1) service discrediting because “members of the

general public have access to appellant’s publicly-posted

comments, and upon reading them, may tend to find the Army -– as

represented by [A]ppellant –- a disreputable institution, or one

disserving less than full public esteem and respect”; and (2)

undermined good order and discipline because “[y]oung, immature

soldiers surfing the internet and discovering a U.S. Army

paratrooper’s profile advocating anti-government sentiments and


                                 24
United States v. Wilcox, No. 05-0159/AR

extreme racist views could believe such disloyalty and racial

intolerance is entirely acceptable conduct in our Army.”    Wilcox

IV, No. Army 20000876, slip op. at 8-9.

     It is telling, given the explicit instructions by this

Court and the factfinding power of the CCA, that based on the

record of trial this is the best rationale supporting the legal

sufficiency of the remaining Article 134, UCMJ, offense

available.   Of course a rationale supplied by the CCA is not

itself evidence.   The mere possibility, assumed by the CCA and

unsupported by the record, that a servicemember or member of the

public might stumble upon Appellant’s expression of his beliefs,

believe he was in the military, and attribute his views to the

military is so tenuous and speculative as to be legally

insufficient to support the second element of the charged

violation of Article 134, UCMJ.

     3.   No balancing required

     Having concluded that there is no evidence establishing

that Appellant’s speech was either prejudicial to good order and

discipline or service discrediting, we are unable to conduct the

ultimate balancing of First Amendment considerations and

military needs that Priest requires.   See O’Connor, 58 M.J. at

455 (similarly declining to examine balance in the absence of

record development).   Rather, we conclude that there can be no




                                  25
United States v. Wilcox, No. 05-0159/AR

conviction under Article 134, UCMJ, for Appellant’s otherwise

protected speech.

                           III.   Decision

     It is worth restating that the issue in this case is

whether Appellant’s statements constituted a criminal offense in

light of the evidence set forth in the record of this case, not

whether this Court approves of the statements made by the

Appellant.   We do not.   But condemnation and conviction are

drastically different when the First Amendment is involved, and

our disagreement with his statements cannot substitute for the

Government’s failure to introduce evidence legally sufficient to

meet the element of either service discrediting behavior or

prejudice to good order and discipline necessary for a

conviction under Article 134, UCMJ.    While a different record

might support a conviction for the offense as charged, because

no evidence established the second element of the Article 134,

UCMJ, offense in this case, it is clear that no reasonable

factfinder could have found the essential elements of the

charged offense beyond a reasonable doubt.7

     The decision of the United States Army Court of Criminal

Appeals as to Charge V and its Specification and the sentence is

7
  For example, if the Government had introduced evidence focused
on the service discrediting nature of the conduct, such as the
extra-record material described by the dissent, see __ M.J. __
(21-25) (Baker, J., dissenting), this would be a very different
case.

                                  26
United States v. Wilcox, No. 05-0159/AR

reversed.   The findings as to Charge V and its Specification are

set aside and that charge and specification are dismissed.   The

decision is affirmed as to the remaining charges.   The record of

trial is returned to the Judge Advocate General of the Army for

remand to the Court of Criminal Appeals for sentence

reassessment on the affirmed charges.




                                27
United States v. Wilcox, No. 05-0159/AR


        BAKER, Judge (dissenting):

        I respectfully dissent for two reasons.

        First, I do not agree with the majority’s conclusion that

no rational trier of fact could find that under the

circumstances, the posting of Appellant’s AOL profile was “of a

nature to bring discredit upon the armed forces.”      Article 134,

Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934 (2000).

Indeed, the majority concludes that there is “[n]o evidence . .

. introduced as to either the actual or potential adverse impact

of Appellant’s online profile or statements on good order and

discipline or to the actual or potential discredit to the armed

forces.”    United States v. Wilcox, __ M.J. __ (9) (C.A.A.F.

2008).    To the contrary, a publicly available Internet profile

that:    (1) indicates that the profile is posted by an “Army

Paratrooper” at Fort Bragg; (2) gives the paratrooper’s name as

“Wskullhead”; and (3) indicates his race as “Aryan” and that he

is a pro-white activist (among other things) is of a nature to

bring discredit upon the Army.       More to the point, from a legal

sufficiency standpoint the Government is not required to offer

direct proof of discredit; a rational trier of fact is allowed

to reasonably draw such an inference from proof of the

circumstances surrounding the conduct at issue.

        Second, having concluded that “the sole issue presently

before the Court is whether the evidence is legally sufficient
United States v. Wilcox, No. 05-0159/AR


to support the second element of the attenuated version of the

charged Article 134, UCMJ, offense,” id. at __ (7), the majority

nonetheless considers constitutional questions that might

otherwise be raised if the evidence were legally sufficient.

Generally, courts should avoid constitutional questions where

cases are properly resolved on other grounds.   Crowell v.

Benson, 285 U.S. 22, 62 (1932) (“When the validity of an act of

the Congress is drawn in question, and . . . a serious doubt of

constitutionality is raised, it is a cardinal principle that

this Court will first ascertain whether a construction of the

statute is fairly possible by which the question may be

avoided.”); accord, e.g., Haynes v. United States, 390 U.S. 85,

92 (1968) (dictum); Schneider v. Smith, 390 U.S. 17, 27 (1968);

United States v. Rumely, 345 U.S. 41, 45 (1953); Ashwander v.

Tennessee Valley Authority, 297 U.S. 288, 348 (1936) (Brandeis,

J., concurring).

     As a result, it is not clear what relationship, if any,

this constitutional discussion has to the Court’s conclusion

regarding legal sufficiency.   In my view, one does not reach the

constitutional questions in this case unless one first concludes

that the evidence would otherwise be legally sufficient, at

which point the question becomes whether the conduct is

constitutionally protected as free speech.   For the reasons

stated below, Appellant’s profiles fell outside the zone of free


                                 2
United States v. Wilcox, No. 05-0159/AR


speech protection; the Government had a compelling interest in

regulating Appellant’s speech and did so using narrowly tailored

means.

                    SUFFICIENCY OF THE EVIDENCE

     This case is not a model of clarity, or much else.     But the

question remains:   Was there legally sufficient evidence

presented to the military judge such that “after reviewing the

evidence in the light most favorable to the prosecution, any

rational trier of fact” could have found beyond a reasonable

doubt that Appellant’s posting of his AOL profile was of a

service discrediting nature?   Jackson v. Virginia, 443 U.S. 307,

319 (1979).   In my view, the evidence is sufficient.

     First, Appellant’s two AOL profiles were entered into

evidence and were before the military judge as trier of fact.

So were Appellant’s e-mail exchanges with Investigator Sturm,

also known as, “Country Bumpkin,” an undercover Army CID agent

playing the role of a fellow traveler on the road of racial

extremism.

     Second, the statements were intended for a wider audience,

and therefore demonstrated a tendency to discredit.     The record

-- or reasonable inferences drawn from the record -- indicates

that Appellant’s AOL profiles were posted on the Internet and

were (at least) available to AOL subscribers.     As to who had

access to such profiles, Investigator Sturm testified, “It can


                                 3
United States v. Wilcox, No. 05-0159/AR


be anyone that has an AOL account or is online.”      In any event,

the profiles were available to members of the public.

     Third, there is sufficient evidence that this conduct

reflected disrepute on the armed forces.      The profiles

identified Appellant as an “Army Paratrooper” and

“Army/Paratrooper” respectively.       For “location,” Appellant

entered, “Fort Bragg.”   One profile includes a thumbnail picture

of Appellant with close-cropped hair.

     Fourth, the profiles included the following statements, and

included a hyperlink to a website associated with the white

supremacy extremist and convicted murderer David Lane:1

     I’d also like to say . . .

     I am a Pro-White activist doing what I can to promote the
     ideals of a healthier environement [sic]. I do not base my
     deeds on Hate, but that of love for my folk’s women &
     children. Political Affiliation is none -- This government
     is not worth supporting in any of its components. Natures
     [sic] and God’s laws are eternal -- Love your own kind &
     fight for your own kind. There’s no “HATE” in that!

     Personal Quote: “We must secure the existence of our
     people, and a future for white children” THE 14 WORDS –-
     written by imprisoned matyr [sic] David Lane
     www.14words.com.




1
  Lane, a founder of the white supremacist organization, The
Order, died in prison while serving a life sentence for, among
other things, the 1984 murder of radio talk show host Alan Berg.
Anti-Defamation League, David Lane, White Supremacist Terrorist
Ideologue, Dies in Prison, http://www.adl.org/main_Extremism
/david_lane_dies.htm.

                                   4
United States v. Wilcox, No. 05-0159/AR


       In response to this evidence, the majority makes four

arguments in concluding that the evidence was legally

insufficient to prove a tendency to discredit.

       First, the majority argues that “the racist views

propounded on the Internet by a single person purporting to be a

paratrooper” would not be viewed as an expression of Army

policy.    There are three problems with this argument.    First,

Appellant did not “purport” to be an Army paratrooper; he was an

Army paratrooper.    Second, service discredit is not hinged to

service policy.    To the contrary, service discredit is likely to

occur precisely because the conduct in question does not reflect

service policy or values.    This Court, for example, has

consistently upheld convictions under the second clause of

Article 134, UCMJ,2 for viewing child pornography; we have done

so because servicemembers discredit the armed forces when they

view pornography, not because the public or the courts might

believe the viewing of child pornography is military policy.

Third, even when conduct is contrary to express military policy,

a failure to punish such conduct may nonetheless suggest or

reflect to the public military tolerance for the conduct in

question.

       Second, the majority argues that “no evidence was produced

that the profiles were directed at other members of the

2
    Hereinafter referred to as Article 134(2), UCMJ.

                                  5
United States v. Wilcox, No. 05-0159/AR


military.”    Wilcox, __ M.J. at __ (24).   This might be relevant

if Appellant had been charged alone with conduct of a nature to

prejudice good order and discipline, but he was charged in the

alternative with conduct that had a tendency to discredit the

armed forces.    It has long been the case in military law that

the discrediting nature of conduct alleged under Article 134(2),

UCMJ, is assessed from the perspective of the public.    United

States v. Thompson, 3 C.M.A. 620, 623, 14 C.M.R. 38, 41 (1954).

     Here, I agree with the majority’s facts, but not its

conclusion.   The legal analysis correctly focuses on the

profiles, because the Government did not offer evidence that

Appellant sought to proselytize racism within his unit, or

otherwise take steps that would constitute threats to good order

or discipline.    Indeed, as the majority points out, the defense

presented evidence to the contrary.    In United States v. Gray,

20 C.M.A. 63, 68, 42 C.M.R. 255, 260 (1970), the Court concluded

“the evidence must establish ‘reasonably direct and palpable’

prejudice to good order and discipline,” but the first half of

this conclusion gives the reason:     “Since the statement was

published on a military reservation and only military persons

were involved.”   The inverse is true here.   The evidence –- the

profiles –- indicates that Appellant’s efforts were directed

outward to the public on the Internet.




                                  6
United States v. Wilcox, No. 05-0159/AR


        Third, the majority argues that “no evidence was produced

that . . . any military member other than the investigators

stumbled upon them or was likely to do so.”    Wilcox, __ M.J. at

__ (24).    As noted above, with respect to the issue of

discredit, the relevant audience is not the military, but the

public at large.    Here, the investigator testified that the

profiles were available to AOL account holders.    Moreover, the

critical test is not whether Appellant caused discredit, but

whether his conduct had a tendency to do so.    United States v.

Saunders, 59 M.J. 1, 11 (C.A.A.F. 2003) (“The test of service

discredit is whether Appellant’s acts had a ‘tendency to bring

the service into disrepute[.]’”) (citation omitted).    Thus,

while it is hard to argue that something could have a tendency

to cause discredit if it is impossible for others to become

aware of the conduct, it is not a requirement that the

Government prove actual awareness on the part of the public.

        Fourth, the majority argues, “[n]or did the Government

provide any evidence that either servicemembers or members of

the general public would even understand the source of the

quoted ‘14 Words’ or other language.”    Wilcox, __ M.J. at __

(24).    I think the words speak for themselves:   “We must secure

the existence of our people, and a future for white children”;

“I am a Pro-White activist”; and “W/boy seeks White female.”




                                   7
United States v. Wilcox, No. 05-0159/AR


     Putting aside the plain meaning of the words, the

majority’s position ignores the rationale for the standard set

forth in Jackson which “gives full play to the responsibility of

the trier of fact fairly to resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts.”   443 U.S. at 319.   The question

presented is whether a rational trier of fact might reasonably

infer or conclude that the words were racist, extremist, and

service discrediting.

     Any rational trier of fact as well as the general public

would understand that these are racist words.3   But if there was

any confusion regarding the racist nature of these words,

Appellant’s profile entry for “ethnicity” might help out:

“White (propper [sic] historical name is ‘Aryan’).”   This same

trier of fact might then reasonably infer that these racist

words uttered in the form of a personal quote from an “Army

Paratrooper” might have a tendency to discredit the Army.

     Finally, in United States v. Guerrero, 33 M.J. 295 (C.M.A.

1991), a cross-dressing case, this Court concluded “it is not

3
  As an aside, I also believe that most military judges would
have a common understanding, after the Alfred P. Murrah Federal
Building bombing —- commonly referred to as the Oklahoma City
Bombing -- and the spate of domestic terrorism by white
supremacists in the 1990s, of who David Lane was and what he and
his “14 Words” stood for. But that is not the basis on which I
would find legal sufficiency. In my view, any rational trier of
fact would understand these profiles as racist. The words speak
for themselves.

                                  8
United States v. Wilcox, No. 05-0159/AR


the [conduct] per se which gives rise to the offense.     Rather,

it is (1) the time, (2) the place, (3) the circumstances, and

(4) the purpose for the [conduct], all together, which form the

basis for determining if the conduct is ‘to the prejudice of

good order and discipline . . . or was of a nature to bring

discredit upon the armed forces.’”     Id. at 298 (citation

omitted).    Therefore, the “circumstances” of the posting of

Appellant’s AOL profile, including the e-mail conversations

between Appellant and Investigator Sturm are relevant on the

question of legal sufficiency.

     One of Appellant’s purposes for posting the profile was to

attract like-minded individuals to whom he could espouse his

white supremacist views and to whom he could deliver propaganda

devoted to these views.    He sought to facilitate this endeavor

by holding himself out as a member of the armed forces, an “Army

Paratrooper.”    The investigator’s testimony is rife with

Appellant’s expression of his views, and some illustrations

follow:

     Q:     Did [the accused] mention anything about racial views?

     A: . . . He says, [reading from an e-mail] “Be cautious,
     they’re openly [atheist], but WAR’s [White Aryan
     Resistance] racial views are solid . . . .

             . . . .

     Q: . . . What, if anything, did you find out about the
     possible identity of Wskullhead . . . ?



                                   9
United States v. Wilcox, No. 05-0159/AR


     A: He identifies himself as PFC Wilcox and gives me his
     unit and his address.

           . . . .

     Q:   Okay; and, what books does he recommend to you?

     A:   The AST Bible.

     Q:   What is that?

     A: . . . “It is a Jew free bible translated from the Greek
     that Christ spoke (sic). It shows the bible was a pro-
     white religious writing and for God’s true covenant
     people.”

During a later colloquy between the trial counsel and the

investigator, the witness describes how Appellant recommended

she read a book entitled Vigilante[]s of Christendom:

     Q: Does he . . . talk about the action that the people
     took that are depicted in the book?

     A: . . . Yes. He states that they went out -– “They
     didn’t ask for government permission or their neighbors’
     approval, they just did it. . . .

     Q: And he was referring to a killing of a race-mixed
     couple?

     A:   Yes, Ma’am.

While Appellant no longer faces charges related to these e-mail

discussions, the testimony remains part of the record for

sufficiency purposes and is relevant on the issue of the

discrediting nature of the profile.

     In summary, the military judge had before him abundant

evidence to find specific conduct under circumstances having a

tendency to discredit the armed forces or from which he could


                                10
United States v. Wilcox, No. 05-0159/AR

reasonably infer that such conduct had a tendency to discredit
                    4
the armed forces.

                        THE CONSTITUTIONAL QUESTION

     Having concluded that the evidence is legally sufficient,

the question becomes whether Appellant’s words might otherwise

fall within a zone of protection as a constitutional exercise in

free speech.   This is a closer question than that presented on

legal sufficiency.

     At the start, it is critical to focus on the speech in

question, as opposed to the figurative slippery slope.   The

question is:

     Does the right to free speech enshrined in the First
     Amendment extend to a soldier who makes racist, service
     discrediting statements in a public manner while holding
     himself out as a member of the armed forces?

The question is not:

     Does a soldier have a constitutional right to make racist,
     unpopular, or distasteful statements in private to his
     comrades, or when not in uniform or otherwise holding
     himself out as a member of the armed forces?

     This is a complicated question, in part because it is a

novel question.   “[T]he ‘search for the outer limits [of the


4
  The majority asserts that the dissent’s discredit analysis is
based on extra-record material and concludes that “this would be
a very different case” were this material part of the record.
However, the material that demonstrates discredit is part of the
record. The profiles were admitted into evidence and are part
of the record, as is testimony regarding their public
availability, as well, of course, as any reasonable inferences
drawn from both sets of evidentiary facts.

                                    11
United States v. Wilcox, No. 05-0159/AR

First Amendment right]’ has, in the main, been restricted to the

civilian and not to the military community and, even then, as we

have said, the right is not to be exercised totally

unrestricted.”   United States v. Howe, 17 C.M.A. 165, 177, 37

C.M.R. 429, 441 (1967) (citation omitted), abrogated on other

grounds by United States v. Frelix-Vann, 55 M.J. 329, 332

(C.A.A.F. 2001).

     This Court has not had occasion to address a First

Amendment challenge to the application of an Article 134(2),

UCMJ, specification.   The Court has addressed conduct unbecoming

an officer and a gentleman under Article 133, UCMJ, 10 U.S.C. §

933, where a commissioned officer joined a public protest of the

Vietnam conflict in civilian attire, carried a placard calling

the President a fascist, and was recognized as an officer.     See

Howe, 17 C.M.A. at 167-70, 37 C.M.R. at 431-34.

     The Court has also addressed Article 134, UCMJ, in the

First Amendment context in “good order and discipline” cases;

however, these cases are distinct from those involving service

discrediting conduct in at least two ways.   First, as a factual

matter, the governmental interests at stake are necessarily more

granular.   That is to say, speech tending to prejudice good

order and discipline is more easily identified because it will

generally come in the form of words tending to incite riot or

mutiny.   Second, and more importantly, as a matter of law,


                                12
United States v. Wilcox, No. 05-0159/AR

speech charged as an offense prejudicial to good order and

discipline under Article 134(1), UCMJ, leads logically, if not

inexorably, toward the application of the clear and present

danger-incitement test.   For our Court, this test is drawn from

United States v. Priest, 21 C.M.A. 564, 570, 45 C.M.R. 338, 344

(1972), which, of course, is drawn from the civilian test for

incitement in Brandenburg v. Ohio, 395 U.S. 444 (1969).   In both

cases the critical question concerns the proximity of a

potential immediate and concrete harm:

     The question in every case is whether the words used are
     used in such circumstances and are of such a nature as to
     create a clear and present danger that they will bring
     about the substantive evils that Congress has a right to
     prevent. It is a question of proximity and degree.

Priest, 21 C.M.A. at 570, 45 C.M.R. at 345 (citing Schenk v.

United States, 249 U.S. 47, 52 (1919)).

     Further, the case law is susceptible to multiple

interpretations and applications.    In United States v. Brown, 45

M.J. 389, 396 (C.A.A.F. 1996) (citation omitted), a legitimate

interest standard was applied, “Courts will ‘not overturn a

conviction unless it is clearly apparent that, in the face of a

First Amendment claim, the military lacks a legitimate interest

in proscribing the defendant’s conduct.’”   However, in my view,

the Brown legitimate interest test does not adequately protect

the liberty interests involved, for virtually anything might be

viewed as a “legitimate interest” when national security is


                                13
United States v. Wilcox, No. 05-0159/AR

invoked.   Howe is more analogous to the present case because it

involved speech without apparent incitement.       However, the Court

in the end treated the case under the good order and discipline

rubric, focusing on the more immediate of the two charges, that

of contemptuous conduct under Article 88, UCMJ, 10 U.S.C. § 880

(2000).    The Court concluded that the evil Congress sought to

avoid is “the impairment of discipline and the promotion of

insubordination by an officer of the military service in using

contemptuous words toward the [Commander-in-Chief].”       Howe, 17

C.M.A. at 173, 37 C.M.R. at 437.        “That Article 133 affronts no

constitutional concept has seemingly never been in doubt. . . .

The right to free expression is not here curtailed. . . . In

truth, Article 133 concerns only the abuse of that right.”       Id.

at 176, 37 C.M.R. at 440 (citation omitted).

     In short, this Court’s case law does not answer the

question as to what constitutional test applies to service

discrediting speech prosecuted under Article 134(2), UCMJ.       What

test should apply?

     There are at least five buoys that might help to mark the

constitutional channel through the otherwise perilous shoal that

skirts the boundary between free speech and national security.

     First, there is the text of the amendment itself.

“Congress shall make no law . . . abridging the freedom of

speech.”   U.S. Const. amend. I.    Free speech is a hallmark of


                                   14
United States v. Wilcox, No. 05-0159/AR

democracy, especially and in particular where that speech is

distasteful.   A society that tolerates such speech is a strong

society.    It is a society that recognizes that the answer to a

bad idea is a better idea.5   In a democracy, a better idea is

communicated through the exercise of free speech.   That is but

one reason why we cannot have democracy without free speech.

Moreover, citizens cannot effectively safeguard their liberty

and their security if they are not free to test, challenge, and

question their government.

     Second, the exercise of speech is free, but it is not

unlimited.   The Supreme Court in Brandenburg makes this clear,

distinguishing between protected speech and speech that might

nonetheless create an imminent condition of panic, alarm, or

violence:

     [T]he constitutional guarantees of free speech and free
     press do not permit a State to forbid or proscribe advocacy
     of the use of force or of law violation except where such
     advocacy is directed to inciting or producing imminent
     lawless action and is likely to incite or produce such
     action.

Brandenburg, 395 U.S. at 447 (citing Dennis v. United States,

341 U.S. 494 (1951); Yates v. United States, 354 U.S. 298,

5
  Alfred Whitney Griswold, historian and president of Yale
University, 1950-1963, in Essays on Education (1954), and quoted
in N.Y. Times, Feb. 25, 1959, said “Books won’t stay banned.
They won’t burn. Ideas won’t go to jail. In the long run of
history, the censor and the inquisitor have always lost. The
only sure weapon against bad ideas is better ideas. The source
of better ideas is wisdom. The surest path to wisdom is a
liberal education.”

                                 15
United States v. Wilcox, No. 05-0159/AR



320-24 (1957)).

       Similarly, for example, one is not free to threaten the

President in speech or conduct.    United States v. Ogren, 54 M.J.

481, 482 (C.A.A.F. 2001).    In the military, as well, a

servicemember may be prosecuted for using contemptuous words

against the Commander-in-Chief, whether or not those words would

be considered “free speech” in civilian society.    Article 88,

UCMJ; Article 133, UCMJ; Howe, 17 C.M.A. at 178, 37 C.M.R. at

442.

       Third, the Supreme Court distinguishes between the content

of speech and the time, place, and manner of speech; the Court

is more permissive with respect to limitations on the time,

place, and manner of speech.    See generally Cox v. Louisiana,

379 U.S. 536 (1965); Perry Educ. Ass’n v. Perry Local Educators’

Ass’n, 460 U.S. 37 (1983).     It affords more protection to the

content of speech, even if the content restriction applies only

within a particular time, place, or manner.    See Boos v. Barry,

485 U.S. 312, 319-20 (1988).

       More generally, and here is the critical point, as this

distinction illustrates, the Court applies different First

Amendment tests in different contexts.    It is not a one-shoe

fits-all approach.   In Goldman v. Weinberger, 475 U.S. 503, 509

(1986), superseded by statute on other grounds, Religious



                                  16
United States v. Wilcox, No. 05-0159/AR

Apparel Amendment, Pub. L. No. 100-180, § 508 (a)(2), 101 Stat.

1086 (1987), as recognized in Cutter v. Wilkinson, 544 U.S. 709,

722, (2005), for example, the appellant -- an Air Force officer

-- argued that a regulation restricting his First Amendment

right to wear a yarmulke in uniform was unconstitutional “unless

the accoutrements create a ‘clear danger’ of undermining

discipline and esprit de corps.”       However, the Court declined to

apply the clear danger test, stating instead, “we hold that

those portions of the regulations challenged here reasonably and

evenhandedly regulate dress in the interest of the military’s

perceived need for uniformity.”    Id. at 510.     In Boos, a case

involving restrictions on the right to protest outside

embassies, the Court applied a strict scrutiny-compelling

interest analysis.   485 U.S. at 321.6

     In the context of this Court, it happens that one shoe has

generally fit all, because our Article 134, UCMJ, cases have all


6
  Also, it is interesting to note that the Supreme Court has
applied varied tests in the context of First Amendment
challenges to regulations intended to preserve order through the
regulation of speech. See, e.g., Cutter, 544 U.S. at 723 n.11
(discussing standard contained in the Religious Land Use and
Institutionalized Persons Act of 2000 (RLUIPA) to penal context,
“Courts . . . may be expected to recognize the government’s
countervailing compelling interest in not facilitating
inflammatory racist activity that could imperil prison security
and order”); Turner v. Safley, 482 U.S. 78, 89 (1987),
superseded by statute on other grounds, Religious Freedom
Restoration Act of 1993, Pub. L. No. 103-141, § 2, 107 Stat.
1488, as recognized in Jolly v. Coughlin, 76 F.3d 468 (2d Cir.
1996) (applying rational basis test).

                                  17
United States v. Wilcox, No. 05-0159/AR

been disorder cases, involving the risk if not the reality of

incitement to disorder or threats to military discipline.   Thus,

we have not been compelled to explore the potential application

of other tests in different factual contexts.

     Fourth, the Constitution applies to members of the armed

forces except in cases where the express terms of the

Constitution make such application inapposite.   United States v.

Marcum, 60 M.J. 198, 205 (C.A.A.F. 2004).    It is axiomatic that

those who do so much to defend the Constitution as citizen-

soldiers should also receive its benefits.   Indeed, it is for

the courts to ensure that this principle is not just a truism or

slogan, but a meaningful reality.    Moreover, the exercise of

free speech can directly benefit good order and discipline,

providing an important outlet for soldiers to vent and blow

steam while operating in difficult circumstances.

      Fifth, the Constitution and its safeguards -- in

particular those contained in the Bill of Rights -- may apply

differently in the military context.   This is evident in the

case of the Fourth Amendment, where determinations as to what is

reasonable may well differ between the civilian home and the

military barracks.   It is also evident with respect to the First

Amendment, where the Supreme Court has expressly stated:

     While the members of the military are not excluded from the
     protection granted by the First Amendment, the different
     character of the military community and of the military


                                18
United States v. Wilcox, No. 05-0159/AR

     mission requires a different application of those
     protections. The fundamental necessity for obedience, and
     the consequent necessity for imposition of discipline, may
     render permissible within the military that which would be
     constitutionally impermissible outside it.

Parker v. Levy, 417 U.S. 733, 758 (1974).     As stated in Priest,

the question becomes one of balance, “[T]he proper balance must

be struck between the essential needs of the armed services and

the right to speak out as a free American.”    21 C.M.A. at 570,

45 C.M.R. at 344.   Or, as stated by Chief Judge Learned Hand,

“‘In each case (courts) must ask whether the gravity of the

‘evil,’ discounted by its improbability, justifies such invasion

of free speech as is necessary to avoid the danger.’”    Id.

(quoting Dennis v. United States, 341 U.S. 494, 510 (1951)).

     Based on the foregoing, I reach the following legal

conclusions.   First, as the Supreme Court has made clear,

different tests may pertain in different factual contexts.     This

seems especially apparent in the military context.    The clear

and present danger-incitement test is unworkable in the context

of a service discrediting case involving speech.    The test does

not fit the context presented, neither in terms of describing

the governmental and national interests that may be at stake,

nor the interest of the servicemembers involved.    In addition,

the breathless urgency of “clear and present danger” does not

fit as a threshold for the more indirect consequences of service

discrediting conduct.   Whereas threats to good order and


                                19
United States v. Wilcox, No. 05-0159/AR

discipline can be measured in proximity and scope, if the test

is applied in good faith, it is not clear how matters of

discredit alone might ever pass constitutional muster.   Indeed,

to the extent this Court regards the incitement test as the

appropriate test for all Article 134, UCMJ, speech cases, it

would seem that it is effectively determining that Article

134(2), UCMJ, is generally unconstitutional if applied to

exercises in speech.

     Second, the most analogous civilian test to the service

discrediting context is that pertaining to content-based

restrictions -– here the content restriction is on service

discrediting speech.   In the civilian context, content-based

restrictions on speech are subject to exacting review in the

form of the strict scrutiny test.    Boos, 485 U.S. at 321.

Strict scrutiny requires the state to show that the “‘regulation

is necessary to serve a compelling state interest and that it is

narrowly drawn to achieve that end.’”   Id. at 321-22 (citing

Perry Educ. Ass’n, 460 U.S. at 45; Board of Airport Comm’rs of

Los Angeles v. Jews for Jesus, 482 U.S. 569, 572-73 (1987);

Cornelius v. NAACP Legal Defense and Educational Fund, Inc., 473

U.S. 788, 800 (1985); United States v. Grace, 461 U.S. 171, 177

(1983)).

     Third, as in other contexts, the test must be applied in

the military context, balancing “between the essential needs of


                                20
United States v. Wilcox, No. 05-0159/AR

the armed services and the right to speak out as a free

American.”    Priest, 21 C.M.A. at 570, 45 C.M.R. at 344.   Here,

the distinction between service discrediting conduct and

incitement to disorder may make a difference in outcome, not by

application of the clear and present danger test, but because

the discredit caused may be so diffuse or tangential to the

government’s interests as to be outweighed by a servicemember’s

interest in speech.

As Applied in This Case

     Applying strict scrutiny analysis to the case at hand, two

questions arise.    First, what are the Government’s compelling

interests in regulating Appellant’s speech through criminal

sanction?    Second, is the restriction narrowly tailored to

achieve those compelling interests?

     A.     The Compelling Interests

     There are at least three national interests that are at

stake in the present case.

     First, the Government has a compelling interest in

preventing the advent and spread of hate groups within the armed

forces.    It is well established that the Internet is used as a

recruiting mechanism for extremist groups, including racist

groups.7    As a result, it would seem beyond doubt that the


7
  See, e.g., Staff of the S. Comm. on Homeland Security and
Governmental Affairs, 110th Cong., Violent Islamist Extremism,

                                  21
United States v. Wilcox, No. 05-0159/AR

Government would have a compelling interest in ensuring that the

Army is not a breeding ground for extremist recruitment and

potential breeding ground for acts of extremist violence.8    The

Government has a parallel interest in ensuring the Internet is

not used by members of the armed forces to self-select for such

recruitment or to foster such recruitment.   Of course, that is

exactly what Appellant was seeking to do in his communications

with Investigator Sturm.

     Second, the Government has a compelling interest in

fostering the perception (and the fact) that the military is

race-neutral, politics-neutral,9 and disciplined.   One difference



the Internet, and the Homegrown Terrorist Threat (Comm. Print
2008); Stephan Talty, The Method of a Neo-Nazi Mogul, N.Y.
Times, Feb. 25, 1996 (Magazine); Hate on the Internet: Before
the S. Comm. on the Judiciary, 106th Cong. (1999) (statement of
the Anti-Defamation League on hate on the Internet), available
at http://judiciary.senate.gov/oldsite/91499ad.htm; Beverly Ray
& George E. Marsh II, Recruitment by Extremist Groups on the
Internet, First Monday (2001) (unpaginated), available at
http://www.firstmonday.org/issues/issue6_2/ray/index.html; David
Capitanchik & Michael Whine, Institute for Jewish Policy
Research, The Governance of Cyberspace: Racism on the Internet,
Policy Paper No. 2 (1996), available at
http://www.jpr.org.uk/Reports/CS_Reports/PP_2_1996/main.htm.
8
  See John Kifner, Hate Groups Are Infiltrating the Military,
Group Asserts, N.Y. Times, July 7, 2006. The United States
Department of Defense reported that in a survey of 17,080 Army
personnel, 3.5 percent were “approached to join extremist
organizations since joining the Army.” News Release, Dep’t of
Defense, Assistant Secretary (Public Affairs), Army Task Force
Report on Extremist Activity (Mar. 21, 1996).
9
  As a result, restrictions on political speech in the military
and in the national security context are permitted that would

                               22
United States v. Wilcox, No. 05-0159/AR

between a member of the public and a member of the military is

that the state gives a member of the military permissive

sanction to use force in the name of the state.   Part of the

understanding that comes with that permit is the expectation and

responsibility that the threat of state-sanctioned violence will

not be wielded for unlawful purposes.   If civil society

perceives the military as racist, or its members as racist,

civilians will be less willing to tolerate and support the

performance of essential military missions at home.   These might

include the provision of security at special events, homeland

defense, and search, rescue, and security missions in the face

of natural and man-made disasters beyond the capacity of local

responders.10   A military force that is perceived to be racist or

undisciplined will be less effective in this myriad of civilian

contexts in which they might be deployed at home.   They may be




not be permitted in other contexts. See 18 U.S.C. § 61h (upheld
in United Public Workers of America (C.I.O.) v. Mitchell, 330
U.S. 75, 93 (1947)); United States Civil Serv. Comm’n v. Nat’l
Ass’n of Letter Carriers, 413 U.S. 548, 556 (1973). Although
the Hatch Act was later modified to allow increased political
participation on behalf of regular government employees, this
amendment does not apply to servicemembers. 5 U.S.C. §§ 7321,
7322; Hatch Act Reform Amendments of 1993, Pub. L. No. 103-94 §
2(a), 107 Stat. 1001 (1993).
10
  See Office of Homeland Security, The National Strategy for
Homeland Security (Oct. 2007).


                                 23
United States v. Wilcox, No. 05-0159/AR

neither trusted nor welcomed.11    At which point, they may not be

effective.

        Third, the Government has a compelling interest, especially

during time of conflict, in recruiting and sustaining an all-

volunteer force of sufficient strength and quality to provide

for the nation’s security and to sustain that security over

time.    As is well documented in the print media, meeting

recruiting goals is an annual challenge.12    Where members of the


11
  President Eisenhower deployed the 101st Airborne to Little
Rock, Arkansas, to help integrate the public schools following
Brown v. Board of Education, 347 U.S. 483 (1954). NAACP Legal
Defense and Educational Fund, Inc., The Little Rock Nine 50th
Anniversary: A page from LDF History (2007), http://www.
naacpldf.org/content.aspx?article=1209 (last visited July 14,
2008). Over 75,000 service personnel were deployed to New
Orleans and the Gulf Coast following Hurricane Katrina,
including for the purpose of civil law enforcement on the
streets of New Orleans. Pam Zubeck, NorthCom Official Lists
Katrina Lessons, Colo. Springs Gazette, Oct. 22, 2005. For
other examples involving the deployment of the armed forces in
the domestic civil context, see Center for Law and Military
Operations (CLAMO), Domestic Operational Law (DOPLAW) Handbook
for Judge Advocates 55 (2001); see also Dep’t of Homeland
Security, The National Response Framework (Mar. 22, 2008).
12
  Consider the 2008 observation of the commanding general of the
United States Army Training and Doctrine Command, General
William S. Wallace:

     Many young Americans are willing to serve, but too little
     is made of the declining number of young people who are
     qualified to serve. This is the real story and it’s a
     shocking one. Only 28 percent of the 17- to 24-year-old
     population qualifies to wear a military uniform. The other
     72 percent fail to meet minimum standards on education,
     character and health. Of those eligible to serve, many
     choose not to for a variety of reasons.



                                  24
United States v. Wilcox, No. 05-0159/AR

military bring discredit to the armed forces, including, and

perhaps in particular, through the advocacy of racist views, the

Government will have a more difficult time meeting its

recruiting needs.   What parents would want their daughter or son

to serve in a unit they thought might be infected with white

supremacists and closet skinheads?    What soldier (other than a

white supremacist) would want to have “Wskullhead” on his right

or his left in combat?    As this Court previously stated in Howe,

“‘The Federal Government may punish utterances which obstruct

its recruiting or enlistment service . . . .’”   Howe, 17 C.M.A.

at 173, 37 C.M.R. at 437 (quoting Legislative Reference Service,

Library of Congress, Constitution of the United States of

America, Revised and Annotated, 1963 895 (Edward S. Corwin,

Norman J. Small, & Lester S. Jayson eds., U.S. Government

Printing Office 1964)).

     Thus, it is evident that public support, recruiting, and

the deterrence of extremist groups represent compelling

governmental interests.   However, a further constitutional

question remains.   When balanced against Appellant’s free speech

interests, is the impact of Appellant’s words too tangential in

potential effect to warrant criminal sanction?   This depends in



Gen. William S. Wallace, Editorial, Army General Admits U.S.
Lacks Qualified New Recruits, Charlotte Observer (North
Carolina), June 16, 2008, available at http://www.veterans
forcommonsense.org/index.cfm/Page/Article/ID/10393.

                                 25
United States v. Wilcox, No. 05-0159/AR

part on whether the Article 134(2), UCMJ, sanction is narrowly

tailored to protect the compelling interests at stake.

     B.   Article 134(2), UCMJ, is Narrowly Tailored

     If the government’s interests, meaning here the Nation’s

interests, are sufficiently compelling to regulate hate speech,

the question becomes is Article 134(2), UCMJ, narrowly tailored

to achieve those interests?   Applying the framework presented

above, there are three potential limits on the reach of the

discrediting service clause into the realm of protected First

Amendment speech.

     First, the Government has not sought to proscribe

Appellant’s free speech generally.   It has sought to proscribe

his speech while in uniform, which is to say:   (1) while he is

identifying himself or otherwise holding himself out as an Army

paratrooper, and (2) doing so in a public forum.    Moreover, it

is not Appellant’s distasteful words that are the source of

sanction; it is the discrediting nature of those words in the

context of the Government’s compelling interests.   Merely

distasteful words would not have the same effect on the

Government’s interests.   Nor would the failure by the Army to

penalize merely distasteful words have the same effect on the

military institution in public esteem.

     Second, as noted above, the legal test in the military

context involves two steps.   The Government must have a


                                26
United States v. Wilcox, No. 05-0159/AR

compelling interest(s) to protect and the Article 134(2), UCMJ,

sanction must be narrowly tailored in application to protect

that compelling interest(s).   Then, in accordance with Priest,

military judges and this Court must balance that interest

against the servicemember’s speech interest in the context

presented.   Given the potential for a broad and uncertain

application of the General Article, this balancing remains an

essential additional safeguard on the protection of appropriate

military speech.

     Finally, Article 134(2), UCMJ, like Article 133, UCMJ, does

not operate in a constitutional vacuum.   To the contrary,

military custom and practice as interpreted by this Court inform

and delimit the potential reach of Article 134(2), UCMJ.

Parker, 417 U.S. at 752-53.    As the Supreme Court noted in

Parker with respect to Article 133, UCMJ, citing to history and

tradition:

     The Court of Military Appeals has likewise limited the
     scope of Art. 133. Quoting from W. Winthrop, Military Law
     and Precedents 711-712 (2d ed. 1920), that court has
     stated:

     “‘“. . . To constitute therefore the conduct here
     denounced, the act which forms the basis of the charge
     must have a double significance and effect. Though it
     need not amount to a crime, it must offend so
     seriously against law, justice, morality or decorum as
     to expose to disgrace, socially or as a man, the
     offender, and at the same time must be of such a
     nature or committed under such circumstances as to
     bring dishonor or disrepute upon the military
     profession which he represents.”’”


                                 27
United States v. Wilcox, No. 05-0159/AR

Id. at 753-54 (quoting Howe, 17 C.M.A. at 177-78, 37 C.M.R. at

441-42).

     For these reasons, I would find that the Government’s

interests are compelling in this case.     Of course, here, part of

the problem in applying a First Amendment test to Appellant’s

words is that it is hard to imagine that anything so absurd

could present anything but a tangential threat to a compelling

governmental interest.   But, if Appellant’s speech contained on

his profiles is protected speech, it is not hard to imagine the

cascading effect on the military institution of additional

members of the military took up this perceived mantle of free

speech.

     I would further conclude that Article 134(2), UCMJ, as

applied in this case, is narrowly tailored to protect those

compelling interests, provided the Article is limited in

application to Appellant’s profiles.   These profiles were

public, racist, and identified Appellant as an Army paratrooper.

Appellant also relied on his military identity to advertise and

advance his racist message and agenda.13


13
  By point of constitutional comparison, I would reach a
different result with respect to those portions of the charge
that related to Appellant’s e-mail exchanges with Investigator
Sturm posing as “Country Bumpkin,” a feigned fellow traveler on
the path of racist extremism, if these e-mails were still in
legal play. While the e-mails were entered into evidence and
may serve to inform judgments about the meaning and intent of
the AOL profiles, they cannot serve as independent basis for an

                                28
United States v. Wilcox, No. 05-0159/AR

     The fact that Appellant’s words appeared on the Internet on

a profile does not transform this case from one of public

conduct to one of private conduct.   The Internet profile is the

modern equivalent of standing on a street corner in uniform with

a sign saying “I’m in the Army and I am a racist and Aryan

extremist.”   This may not be a busy corner -- we should hope

that it is not -- but it is a public corner nonetheless.

Indeed, where the Internet is concerned, the impact of the

metaphorical back alley protest may be magnified in time and

distance in a manner distinct from that taking place in an

actual back road or alley.   Persons from all over the world may

see it, and at a time when the street protester in uniform has

long ago put the placard away, the racist message on the

Internet lingers.

     As one professional military observer noted:

     We cannot put the Internet genie back in the bottle. The
     World Wide Web is pervasive, unregulated, and a powerful
     molder of opinion. The average lance corporal . . . today
     does not remember a time when there was no Internet, no
     camera cell phone, and no text messaging. In that context
     he/she is a “digital native.” This means of communication
     is as natural to him/her as a letter home was to . . .
     previous generations. The status symbol today for the
     “wired generation” is how many friends you have on your
     MySpace or Facebook page. The difficult task for leaders .
     . . is to convince them that once they put on the [uniform]


Article 134(2), UCMJ, conviction. Distasteful as their content
may be, the messages do not cross the line into incitement,
conspiracy, or attempt. Nor are they service discrediting.
These e-mails were private communications between two apparently
like-minded individuals, engaged in conversation.

                                29
United States v. Wilcox, No. 05-0159/AR

     everyone who sees them, even if it is through social media,
     sees them as representatives of the United States
     [military].14

     We cannot put the Internet genie back in the bottle.      Nor

should we hope or wish to.   The genie is a source of morale in

the field.   It is a means of familial communication.   And, it is

a ubiquitous instrument that allows each bad idea to be met by a

better idea.   What we can do is ensure that it is not used to

discredit the armed forces and undermine compelling national

interests.   This is done through education, appropriate and

lawful regulation, and where necessary, criminal sanction; and,

where speech is involved, through application of an exacting

constitutional review.




14
  John Keenan, Editorial, The Image of Marines, Marine Corps
Gazette, May 2008, at 3.


                                30